NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES A. HAMM,                                No.    17-55605

                Plaintiff-Appellant,            D.C. No. 2:16-cv-08381-PSG-AJW

 v.
                                                MEMORANDUM*
VENTURA DEPARTMENT OF CHILD
SUPPORT SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Charles A. Hamm appeals pro se from the district court’s order dismissing

his 42 U.S.C. §1983 action after denying his application for leave to proceed in

forma pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion, Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 1987), and we affirm.

      The district court did not abuse its discretion in denying Hamm’s IFP

application because Hamm failed to make a sufficient showing of indigency. See

28 U.S.C. § 1915(a) (IFP statute); Escobedo v. Applebees, 787 F.3d 1226, 1234

(9th Cir. 2015) (a plaintiff seeking IFP status must allege poverty with some

particularity, definiteness and certainty (citation and internal quotation omitted)).

      AFFIRMED.




                                           2                                    17-55605